United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
BORDER PATROL TUCSON SECTOR,
Tucson, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1257
Issued: January 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2009 appellant filed a timely appeal of a March 25, 2009 merit decision of
the Office of Workers’ Compensation Programs which found that he had no more than seven
percent permanent impairment of the left leg for which he received a schedule award. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue on appeal is whether the Office properly determined that appellant had no more
than seven percent permanent impairment of the left lower extremity for which he received a
schedule award.
FACTUAL HISTORY
On November 27, 2007 appellant, then a 35-year-old border patrol trainee, filed a claim
alleging that on November 21, 2007 he injured his left knee during defensive tactics training.

The Office accepted appellant’s claim for tear of the medial meniscus of the left knee and sprain
of the left lateral collateral ligament and authorized arthroscopic surgery which was performed
on January 4, 2008. Appellant stopped work on December 6, 2007 and returned to full-time
limited duty on October 17, 2008. Appropriate compensation benefits were paid.
Appellant was treated by Dr. Roger Hill, Board-certified in emergency medicine, from
November 21 to 29, 2007, for a left knee injury which occurred while at work. Dr. Hill
diagnosed left knee sprain, rule out meniscal tear. On November 29, 2007 appellant underwent a
magnetic resonance imaging (MRI) scan of the left knee which revealed a tiny tear in the
posterior horn of the medial meniscus, high-grade tear through the mid-fibers of the anterior
cruciate ligament, large knee joint effusion, prepatellar bursitis and deep intrapatellar bursitis.
Appellant sought treatment from Dr. Scott V. Slagis, a Board-certified orthopedist, from
December 6, 2007 to January 3, 2008, who diagnosed anterior cruciate ligament tear and
meniscus tear and recommended surgery. On January 4, 2008 Dr. Slagis performed a left knee
anterior cruciate ligament reconstruction using tibia anterior allograft and diagnosed anterior
cruciate ligament tear. He noted in reports dated January 17 to March 13, 2008 that appellant
was progressing well postoperatively and could return to work limited duty on January 17, 2008.
On April 23, 2008 the Office referred appellant for a second opinion to Dr. Jon T. Abbott,
a Board-certified orthopedist, for a determination of whether appellant has residuals of his
accepted conditions and whether he had permanent impairment attributable to his accepted
conditions.
In a May 13, 2008 report, Dr. Abbott noted a history of appellant’s work-related
condition and treatment. He noted examination findings of the left knee of normal gait, positive
Lachman test, healed arthroscopic portals, no joint line or patellar tenderness, sensory
examination was intact, no visible atrophy and the motor examination was normal in all motor
groups. Dr. Abbott diagnosed torn anterior cruciate ligament of the left knee, status post
reconstruction surgery. He noted minimal lack of terminal extension on examination and mild
residual laxity to Lachman testing without a pivot shift. Dr. Abbott noted that there was no
evidence of symptomatic instability or pivot shift and opined that the left knee reconstruction
was stable. He recommended continued physical therapy and advised that appellant could return
to modified duties at work subject to restrictions.
Appellant continued to submit reports from Dr. Slagis dated May 16 to December 6, 2008
who noted appellant was progressing well with no instability in the left knee. Dr. Slagis
anticipated appellant reaching maximum medical improvement in three months. In an
October 9, 2008 report and a November 20, 2008 attending physician’s report, he advised that
appellant reached maximum medical improvement and could return to work without restrictions.
Dr. Slagis advised that appellant’s knee was stable with no abnormalities. He opined that
pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment1 (A.M.A., Guides) appellant had 17 percent permanent impairment due to his
anterior cruciate ligament tear.
On November 24, 2008 appellant filed a claim for a schedule award.
1

A.M.A., Guides (5th ed. 2001).

2

On February 19, 2009 appellant’s case record was referred to an Office medical adviser,
who noted in a report dated February 27, 2009 that in accordance with A.M.A., Guides appellant
sustained a seven percent impairment of the left lower extremity.2 The medical adviser
referenced the May 13, 2008 report from Dr. Abbott who noted findings of residual laxity and
mild residual laxity to Lachman testing. He also noted that Dr. Slagis’ recent reports indicated
that the knee was stable. The medical adviser opined that, in accordance with Table 17-33 of the
A.M.A., Guides, appellant had a stable anterior cruciate ligament reconstruction. He noted that
the postoperative notes did not indicate moderate or severe cruciate ligament instability.
Therefore, the medical adviser opined that the Office referrals findings of mild residual laxity
would equate to seven percent impairment of the left leg. He noted that Dr. Slagis recommended
17 percent impairment for moderate cruciate laxity; however, this finding was not supported by
the medical record. The medical adviser noted that maximum medical improvement was reached
on October 9, 2008.
On March 25, 2009 the Office granted appellant a schedule award for seven percent
permanent impairment of the left lower extremity. The period of the award was from October 9,
2008 to February 27, 2009.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.5
ANALYSIS
Appellant asserts that he is entitled to 17 percent permanent impairment of the left lower
extremity in accordance with Dr. Slagis’ opinion. The Office accepted appellant’s claim for tear
of the medial meniscus of the left knee and sprain of the left lateral collateral ligament and
authorized arthroscopic surgery which was performed on January 4, 2008.
The Board has carefully reviewed Dr. Slagis’ reports and notes that he did not adequately
explain how his determination was reached in accordance with the relevant standards of the
A.M.A., Guides.6 In reports dated October 9 and November 20, 2008, Dr. Slagis determined that
2

Id. at 546-47, Table 17-33.

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

6

See Tonya R. Bell, 43 ECAB 845, 849 (1992).

3

appellant sustained 17 percent permanent impairment due to an anterior cruciate ligament tear.
While he referenced the A.M.A., Guides, he did not provide his reasoning or calculations in
support of this impairment determination. For example, Dr. Slagis did not cite to tables or charts
in the A.M.A., Guides to support his impairment rating and failed to provide findings upon
physical examination for cruciate ligament laxity to support 17 percent impairment rating.
Therefore the Board finds that Dr. Slagis did not properly follow the A.M.A., Guides. An
attending physician’s report is of little probative value where the A.M.A., Guides, are not
properly followed.7
In a February 27, 2009 report, the medical adviser properly applied the A.M.A., Guides,
to the medical evidence of record and found that appellant had impairment of seven percent of
the left lower extremity in accordance with Table 17-33 of the A.M.A., Guides.8 He referenced a
May 13, 2008 report from Dr. Abbott who noted findings of residual laxity and mild residual
laxity to Lachman testing. He also noted that Dr. Slagis’ recent reports stated that the knee was
stable. The medical adviser opined that, in accordance with Table 17-33 of the A.M.A., Guides,
appellant had a stable anterior cruciate ligament reconstruction. He indicated that postoperative
notes did not reveal findings of moderate or severe cruciate ligament instability and opined that
Dr. Abbott’s findings of mild residual laxity and Dr. Slagis’ recent reports supported mild laxity
only and a seven percent impairment of the left lower extremity. Although the medical adviser
noted that Dr. Slagis recommended 17 percent impairment, which equates to moderate cruciate
laxity, he opined that such a finding was not substantiated by the medical record. The medical
adviser noted maximum medical improvement was reached on October 9, 2008. This evaluation
conforms to the A.M.A., Guides and establishes that appellant has no more than seven percent
impairment of the left lower extremity.
The Board finds that, under the A.M.A., Guides, appellant has no more than seven
percent permanent impairment of the left lower extremity.
On appeal, appellant asserts that he was entitled to 17 percent permanent impairment of
the left leg pursuant to Dr. Slagis’ evaluation. As noted above, however, Dr. Slagis, in reports
dated October 9 and November 20, 2008, failed to explain pursuant to the A.M.A., Guides how
he determined this degree of impairment. This failure to explain how the impairment was
determined pursuant to the A.M.A., Guides is particularly important since these reports also
found the knee to be stable with no abnormalities.
CONCLUSION
The Board finds that the Office properly determined that appellant had no more than
seven percent permanent impairment of the left leg for which he received a schedule award.

7

See Paul R. Evans, Jr., 44 ECAB 646 (1993); John Constantin, 39 ECAB 1090 (1988) (medical report not
explaining how the A.M.A., Guides are utilized is of little probative value).
8

See supra note 2.

4

ORDER
IT IS HEREBY ORDERED THAT the March 25, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 12, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

